Case 1:20-cv-00476-MAC-ZJH Document 5 Filed 04/16/21 Page 1 of 2 PageID #: 61




UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


WAYNE WALLACE,                                    §
                                                  §
                Petitioner,                       §
                                                  §
versus                                            §    CIVIL ACTION NO. 1:20-CV-476
                                                  §
F.J. GARRIDO,                                     §
                                                  §
                Respondent.                       §
      MEMORANDUM ORDER OVERRULING OBJECTIONS AND ADOPTING
        THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Wayne Wallace, proceeding pro se, filed this petition for writ of habeas corpus
pursuant to 28 U.S.C. § 2241. The court referred this matter to the Honorable Zack Hawthorn,

United States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws

and orders of this court.

         The magistrate judge has submitted a Report and Recommendation of United States

Magistrate Judge concerning the petition. The magistrate judge recommends dismissing the

petition without prejudice for failure to exhaust administrative remedies.

         The court has received the Report and Recommendation of United States Magistrate Judge,

along with the record, pleadings, and all available evidence. Petitioner filed objections to the

Report and Recommendation. The court must therefore conduct a de novo review of the

objections in light of the pleadings and the applicable law.

         Petitioner states the Bureau of Prisons has failed to properly calculate and apply credits he

earned by taking a course in recidivism reduction training. He contends he is entitled to credit

under 18 U.S.C. § 3632(d)(4)(A). Petitioner states he should not be required to exhaust his

administrative remedies because attempting to do so would be futile.

         As a general matter, federal prisoners must exhaust administrative remedies before seeking

habeas relief under Section 2241. Fuller v. Rich, 11 F.3d 61, 62 (5th Cir. 1994). Exceptions to

the exhaustion requirement apply only in “extraordinary circumstances” when administrative
Case 1:20-cv-00476-MAC-ZJH Document 5 Filed 04/16/21 Page 2 of 2 PageID #: 62



remedies are unavailable or wholly inappropriate to the relief sought, or where the attempt to

exhaust such remedies would itself be “a patently futile course of action.” Id.

       Petitioner does not contend he has completed the administrative remedy process that is

available to him. While he asserts that completing the process would be futile, he provides no

evidence in support of his assertion. He has failed to explain why the Bureau of Prisons would

not consider his request for administrative remedy in good faith and correct any error it has made

in calculating his sentence. Petitioner’s objections are therefore without merit.

                                            ORDER

       Accordingly, petitioner’s objections are OVERRULED.             The findings of fact and

conclusions of law of the magistrate judge are correct, and the report of the magistrate judge is

ADOPTED. A final judgment shall be entered dismissing the petition.


         SIGNED at Beaumont, Texas, this 16th day of April, 2021.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                2
